Title: General Orders, 16 April 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Wednesday April 16th 1783
                            Parole Dorchester
                            Countersigns Essex Falmouth
                        
                        For the day tomorrow Major General Heath
                        Brigade Qr Master from
                        2d Massa. Brigade
                        The 2d Massachusetts regt gives the guards and the 8th the Fatigues tomorrow.
                        Untill further orders a General officer and the field officers present fit for duty in the regt or corps
                            which gives the Guards will be of the day—The patrolls ordered for the perservation of good order in and about this
                            Cantonment, the Guards and other duties of the day performed with arms, are to be furnished by one regiment or corps, and
                            the fatigues and duties performed without arms by another. The Grand parade will be in front of the New building where the
                            whole of the regiment or corps which gives the Guards is to be paraded, precisely at 12 o’clock, and will perform such
                            Manoeuvres as the General of the day shall direct. The Guards and parties for immediate duty are then to be formed and
                            marched off—That done the remainder of the corps will return to its cantonment and there hold itself in readiness for duty
                            untill 12 o’clock the following day.
                        In the absence of Major General Gates, Major Genl Heath will take the immediate command of the Army in this
                            Cantonment.
                        Officers of each State Line and every other discription of officers under the immediate orders of the
                            Commander in chief who are called upon to signify their acceptance or refusal of the commutation offered by Congress in
                            their act of the 23d of March 1783 will make their election thereon, and report the same through the senior officer or
                            head of the Department on the 25th of April.
                    